TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-07-00465-CV


Walter Lee Hall, Jr.; KWI Legal Defense Fund; and KWI Communications LLC d/b/a
KWI Holdings, Appellants

v.

LRT Record Services, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
NO. D-1-GN-07-001548, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	Appellants filed an appeal from the trial court's granting of a temporary injunction
in favor of appellee.  Appellee has since filed a motion to dismiss the appeal, attaching a copy of a
final judgment signed by the trial court on September 14, 2007, imposing a permanent injunction
against appellants and terminating the temporary injunction at issue in this appeal.  The
supreme court has held that "[i]f, while on the appeal of the granting or denying of the temporary
injunction, the trial court renders final judgment, the case on appeal becomes moot.  When
a case becomes moot on appeal, all previous orders pertaining to the temporary
injunction are set aside by the appellate court and the case is dismissed."  Isuani v. Manske-Sheffield,
802 SW2d 235, 236 (Tex. 1991) (citations omitted).  We therefore dismiss the
appeal for want of jurisdiction.  Tex. R. App. P. 42.3(a).

					__________________________________________
					David Puryear, Justice
Before Justices Patterson, Puryear and Pemberton
Dismissed for Want of Jurisdiction
Filed:   December 13, 2007